Citation Nr: 1437719	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-47 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this matter is currently with the RO in Indianapolis, Indiana.  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The issue of service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in service.

2.  The Veteran has currently diagnosed type II diabetes mellitus, a disease presumed to be associated with herbicide exposure under VA regulatory criteria.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for type II diabetes mellitus has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the Veteran's claim for service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and diabetes mellitus (type 2 diabetes) becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6)  are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e) . 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) . 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Type II Diabetes Mellitus

The Veteran asserts that current type II diabetes mellitus is related to active duty service in Vietnam.  The Veteran contends that he set foot in Vietnam while in transit to the Korat Royal Thai Air Force Base.  See May 2008 VA Form 21-4138; June 2008 letter; November 2009 VA Form 9.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise on the question of whether the Veteran has qualifying "service in Vietnam," that is, whether during transit to Thailand he briefly stopped in Vietnam to be exposed to herbicide agents.  There is no evidence of service in Vietnam in the DD Form 214, service personnel records, or service treatment records to show that the Veteran entered Vietnam; however, the Veteran has consistently limited his theory of exposure to herbicides to a brief flight layover at the Tan Son Nhute Air Base in Vietnam.

During a March 2010 hearing with a Decision Review Officer (DRO), the Veteran testified that he landed in Vietnam in "late September or early October 1973" while travelling from Travis Air Force Base to Korat Royal Thai Air Force Base.  The Veteran explained that the flight route brought him from Japan on a commercial flight to Vietnam, where he disembarked on the runway and later boarded a C141 Star Lifter aircraft for transport to Thailand.  These details provided by the Veteran at the March 2010 DRO hearing are consistent with the details provided in the November 2009 VA Form 9.  

Significantly, the details are also consistent with Veteran's statements in the May 2008 VA Form 21-4138 and June 2008 letter.  The Board highlights this particular consistency because the Veteran submitted an unsourced and unauthenticated chart purporting to list U.S. military transportation logistics from the Vietnam era.  The logistical information includes details about planes that were used during this period, the range of those planes, and common routes between U.S. military bases and points in the South Pacific.  The data tends to corroborate certain details discussed in the May 2008 VA Form 21-4138 and June 2008 letter, such as use of C141 Star Lifter cargo planes, and flight routes that travelled from Travis Air Force Base to points in the South Pacific via Japan.

This chart was not referenced or included with the Veteran's October 2008 notice of disagreement, suggesting that the Veteran discovered the document "on the internet" after submitting the May 2008 VA Form 21-4138, June 2008 letter, and October 2008 notice of disagreement.  The Board finds this sequence important because it lends credibility to the Veteran's recollection of details - most notably the C141 Star Lifter and routing through Japan - that have been consistent since the Veteran submitted the claim for service connection.  Thus, while there is no source attributed to the chart, therefore limiting the chart's independent probative value, the Board finds that the time the chart was submitted and the logistical details included in the chart add veracity to the Veteran's consistent statements and testimony regarding the route traveled that included stopping in Vietnam.  Similarly, service personnel and treatment records show that the Veteran arrived at Korat Royal Thai Air Force Base in Thailand on October 5, 1973, which is consistent with the travel time estimate provided by the Veteran at the March 2010 DRO hearing.  For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to herbicides during the brief stopover in the Republic of Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

The Board next finds that the evidence shows a current diagnosis of type II diabetes mellitus.  See, e.g., July 30, 2009 VA treatment record.  Type II diabetes mellitus is a disease associated with herbicide exposure that is subject to presumptive service connection pursuant to § 3.309(e); therefore, presumptive service connection for type II diabetes mellitus, as a disease associated with herbicide exposure under the regulatory provisions at 38 C.F.R. § 3.309(e), is warranted.  Because the Board is granting presumptive service connection for type II diabetes mellitus under the regulatory provisions at 38 C.F.R. § 3.309(e), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2013) (stating that the Board decides questions of law or fact).


ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

Service Connection for Peripheral Neuropathy

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issue of service connection for peripheral neuropathy.  Specifically, a VA examination and medical opinion are needed to fulfill VA's duty to assist the Veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (stating that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service). 

The Veteran has asserted that current peripheral neuropathy is related (secondary) to the now service-connected type II diabetes mellitus.  See December 2012 VA Form 646.  VA treatment records reflect current peripheral neuropathy in the lower extremities.  See May 7, 2009 VA treatment record.  VA treatment records also suggest possible upper extremity peripheral neuropathy, but no diagnosis, while private treatment records show carpal tunnel and cubital tunnel syndrome in the left upper extremity.  See July 30, 2009 VA treatment note; December 2007 Dr. D.Z. treatment note.  

Neither the Veteran nor the representative has specified whether the appeal for service connection for peripheral neuropathy is for the upper extremities, the lower extremities, or both; however, the Veteran has not received a VA examination of any extremities.  For this reason, an examination and medical opinion may assist in substantiating the claim for service connection for peripheral neuropathy.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); McLendon, 20 Vet. App. 79.

Accordingly, the issue of service connection for peripheral neuropathy is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to assist in determining whether there is current disability and, if so, the likely etiology of, peripheral neuropathy in the upper or lower extremities.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should conduct a thorough examination, including any relevant tests and studies, and provide a diagnosis for any pathology found.

Based on the examination and review of the appropriate records, the examiner should offer the following opinions:

A) Is peripheral neuropathy in the upper and/or lower extremities as likely as not (i.e., to at least a 50 percent degree of probability) caused by the service-connected type II diabetes mellitus?  

B)  If no causal or etiological relationship is found to be present, is it as likely as not (i.e., to at least a 50 percent degree of probability) that peripheral 

neuropathy in the upper and/or lower extremities was permanently worsened in severity beyond its normal course by the service-connected type II diabetes mellitus?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

2.  When the development above has been completed, the remanded issue should be readjudicated.  If the benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


